Order entered February 2, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-01059-CV

              KOFI OBENG AND OBENSTAR, LLC, Appellants

                                        V.

      COPART, INC., COPART OF TEXAS, INC., AND COPART OF
                     HOUSTON, INC., Appellees

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-18-02553-B

                                     ORDER

      The reporter’s record in this appeal is overdue. Accordingly, we ORDER

Robin Washington, Official Court Reporter for County Court at Law No. 2, to file,

no later than February 17, 2021, the reporter’s record or written verification no

record exists, appellants have not requested the record, or appellants have not paid

or made arrangements to pay for the record. We caution appellants that the appeal

may be submitted without the reporter’s record should the Court receive notice that
appellants have not requested it or paid or made arrangements to pay the reporter’s

fee. See TEX. R. APP. P. 37.3(c).

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Melissa Bellan, Presiding Judge of County Court at Law No. 2; Ms.

Washington; and, the parties.

                                            /s/    BONNIE LEE GOLDSTEIN
                                                   JUSTICE